DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Netemeyer et al (PG-PUB US 2017/0326525) in view of HIshinuma et al (PG-PUB US 2015/0035429).
Regarding claim 1, Netemeyer et al disclose an ultraviolet radiation device (ABSTRACT & paragraph [0003]). The apparatus comprises 
(1)  a reactor vessel 100 having (i) an inlet 125 with a first expansion section 140 at a first end, (ii) an outlet 145 with a second expansion section 150 at a second end separated from the first end in a first direction, and (iii) a wall 120 having a hollow portion between the first end and the second end (i.e. a casing including a first end…the air intake port ..., a second end… the air exhaust end…, and a main body having a hollow portion…, Figures 1 & 2, paragraphs [0032] & [0037]);
(2) an electromagnetic radiation source enclosed in a tube 115 and arranged within the wall 120, wherein the tube 115 is extended in the first direction and the electromagnetic radiation source emits ultraviolet light (i.e. a discharge lamp…Figures 1 & 2, paragraphs [0032]-[0033]); and 
(3) a power source to the electromagnetic radiation source provided in a compartment 180 outside of the reactor vessel 100 (i.e. a power supply…, Figures 1 & 2, paragraph [0037]).
The limitations of “an/the air intake port” and “an/the air exhaust port” do not recite any additional structure and will be interpreted as “an/the inlet/entrance” and “an/the outlet/exit”, respectively. Netemeyer teaches an inlet 125 and an outlet 145, reading on “an/the air intake port” and “an/the air exhaust port”, respectively. 
Netemeyer teaches that the electromagnetic radiation source emits ultraviolet light and is enlaced within the quartz tube 115 (paragraphs [0032]- [0033]), but does not teach the electromagnetic source comprising a first electrode wired to the power source through a first power line and a second electrode wired to the power source through a second power line. However, Hishinuma et al disclose an ultraviolet radiation device (ABSTRACT). Hishinuma teaches that ultraviolet light is emitted from an excimer lamp 10 and the lamp 10 within a tank 101 comprises a first electrode 13 connected to a power mechanism through a first wire 23 and a second electrode 17 connected to the power mechanism through a second wire 18, wherein the first wire 23 and the second wire 18 are disposed in a socket at a first side of the tank 101 (Figures 1 & 21, paragraphs [0095] [0107] & [0327] – [0328]). Hishinuma further indicates that such configuration of the radiation source can protect the electrode components from harmful environment and generate stable discharge from the light source (paragraph [0053]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a radiation source/discharge lamp having a first electrode connected to the power source through a first wire and a second electrode connected to the power source through a second wire as suggested by Hishinuma in order to protect the electrode components from harmful environment and generate stable discharge within the device of Netemeyer.
It should be noted that the limitation of “irradiates a process gas……of the air intake port” is in preamble. When reading the preamble in the context of the entire claim, the above recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding claim 2, Netemeyer teaches the inlet expansion section 140 and the outlet expansion section 150 (Figure1, paragraph [0037]).
Regarding claims 3 and 8, Netemeyer teaches a support 155 for supporting the quartz tube 115 (Figure 1, paragraph [0036]). Hishinuma teaches that a lamp accommodation portion 31A and a terminal accommodation portion 32A for receiving the lamp and wires (Figure 1, paragraphs [0124] – [0125]).
Regarding claims 4, and 9-11, Netemeyer teaches that power source is provide in the compartment 180 to connect the radiation source (Figures 1 & 2, paragraph [0037]). Hishnuma teaches that the first inner electrode 11 and the second outer electrode 17 are opposed each other across the tube and a power source is provided on a cushion 116 which is not parallel to the lamp 120 (Figures 1 & 21, paragraphs [0096], [0108], & [0337]).
Regarding claims 5, and 12-18, Hishinuma teaches that xenon gas in enclosed within the tube (paragraph [0110]).
Regarding claim 6, Hishinuma teaches that the power source is disposed on a cushion 116 in a support enclosure 111 contacting the tank 101 (Figure 21, paragraphs [0330] & [0337]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Netemeyer et al (PG-PUB US 2017/0326525) and Hishinuma et al (PG-PUB US 2015/0035429) as applied to claim 6 above, and further in view of Hallett (U.S. 5,505,912).
Regarding claim 7, Netemeyer teaches the power source in a compartment 180 (Figures 1 & 2, paragraph [0037]) while Hishinuma teaches that the power source is disposed on a cushion 116 in a support enclosure 111 (Figure 21, paragraphs [0330] & [0337]), but Netemeyer/Hishinuma does not teach a cooling air intake port or a cooling air exhaust port or a cooling fan in the power supply box. However, Hallett discloses an ultraviolet radiation source (ABSTRACT). Hallett teaches that the apparatus comprises a UV radiation lamp 28 having a terminal 40 in a ductwork 60, wherein a cooling fan 58 is provided for drawing cooling air from an inlet 60 to an outlet 84 (Figure 1, col. 7, line 5-65). Hallett further indicates that the lamp cooling system having an inlet , an outlet, and a cooling fan can improve lamp cooling and lamp operating )col. 4, line 20-25). Therefore, it would be obvious for one having ordinary skill in the art to include a cooling system having an inlet, an outlet, and a cooling fan in the enclosure as suggested by Hallett in order to improve lamp cooling and lamp operation within the device of Netemeyer/Hishnuma.
Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795